DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the at least one piston is configured to enable the first fluid to travel from the first side to the second side”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 9 is indicated as allowed for claiming, along with the entirety of the claim limitations, “at least one piston disposed in the at least one tank and configured to travel unconstrained within the at least one tank based only on a force applied to the at least one piston by at least one of the clean fluid or the dirty fluid, the at least one piston configured to separate the clean fluid from the downhole fluid, the at least one piston further configured to at least partially prohibit the downhole fluid from traveling from the dirty side to the clean side”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 15 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the piston comprises an abrasion resistant material configured to be at least partially buoyant in a fluid”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 20 is indicated as allowed for claiming, along with the entirety of the claim limitations, “supplying a high pressure fluid to a high pressure inlet of a valve configured to direct flow of the high pressure fluid to a chamber; 5Serial No.: 16/679,037 transferring a pressure from the high pressure fluid to a dirty fluid through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753